Exhibit 10.3

 



DEMAND PROMISSORY NOTE

 

$20,000.00 February 1, 2015

 

FOR VALUE RECEIVED, Focus Universal Inc., a Nevada corporation (the “Maker”),
does hereby promise to pay to Perfecular Inc. or their assignee (the “Holder”)
on demand, the principal sum of twenty thousand dollars ($20,000.00) (the
“Principal”) together with interest as set forth herein (the “Interest”), in
lawful currency of the United States.

 

1.   Interest Rate.

 

(a) The Interest payable by the Maker hereunder shall accrue at the lowest
applicable federal rate per annum (the “Interest”).

 

2.   Payment.

 

(a) All Principal and Interest payable hereunder shall be payable to the Holder
at such place or places as the Holder may direct from time to time, in such coin
and currency as shall be legal tender at the time of payment for the payment of
public and private debts in the United States of America.

 

(b) All Principal and Interest payable by the Maker hereunder shall be payable
upon Holder’s demand (the “Due Date”). This Note may be repaid prior to the Due
Date without premium or penalty, in whole or in part at any time.

 

3.   Collection Expense. If there is an Event of Default, as defined below,
under this Promissory Note and this Promissory Note is placed in the hands of an
attorney for collection, or in the event that this Promissory Note is collected
in whole or in part by suit or through probate or bankruptcy proceedings, or
other legal proceedings of any kind (an “Event of Default”), the Maker agrees to
pay, in addition to all the sums payable hereunder, the Holder’s reasonable
expenses of collection, including without limitation, reasonable attorneys’ fees
and disbursements, whether or not suit is brought and through all appeals.

 

4.   General Provisions. Time shall be of the essence with respect to the terms
of this Promissory Note. This Promissory Note cannot be changed or modified
orally.

 

5.   Assignment. The Holder shall have the right to assign its rights hereunder
as determined by the Holder in its sole discretion and without the consent of
the Maker. The Maker shall not have the right to assign its obligations
hereunder without the consent of the Holder.

 

6.   Governing Law. This Promissory Note shall be construed in accordance with
and governed by the laws of Nevada.

 



1

 



 

THIS PROMISSORY NOTE is executed and made effective as of the date written
above.

 



 

  MAKER:       Focus Universal Inc.         By: /s/ Desheng Wang     Desheng
Wang   Its: CEO

 

 

 

 

 

 

2



